DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
The office action is being examined in response to the amendments submitted by the Applicant on January 20, 2021.  
Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19 and 20 have been amended.
Claims 1-20 are pending and have been examined. 
This action is made FINAL.
Response to Arguments

	The Examiner withdraws the 101 rejections, upon the analysis of Applicant’s amended claims. Although the claims are directed to an abstract idea, the additional claim limitations when analyzed separately and as a whole, integrate the abstract idea into a practical application. Accordingly, the 101 rejections have been withdrawn.   
Independent claims 1, 8, and 15 are directed to a method, a system, and a non-transitory machine-readable medium, respectively. Thus, on its face, independent claims 1, 8, and 15 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance ("PEG 2019"). Under Step 2A, Prong One, the claims recite, in part, a method and a system of organizing human activity. Using the limitations in claim 8 to illustrate, the claim recites, A system for push payment decision routing in relation to a transaction, the system comprising: a network; one or more hardware processors; and a memory storing instructions that, when executed by at least one processor among the processors, cause the at least on processor to perform operations comprising: issuing a virtual payment identifier to a mobile device; receiving payment rules from a mobile device, the rules including parameters for invoking at least one push payment to be made via the virtual payment identifier for the transaction; initiating the transaction as a pull payment; authorizing the transaction using verification data associated with the pull payment; and based on the received rules, completing the transaction as a push payment instead of as a pull payment, the completing of the transaction including verifying an identity of a user of the mobile device, which is a commercial interaction, specifically a commercial interaction of sales activities or behaviors. Thus, the claims recite an abstract idea.
However, under Step 2A, Prong Two of the 2019 PEG, the judicial exception is integrated into a practical application. In particular, the claims recite, A system for push payment decision routing …comprising: issuing a virtual payment identifier {…}; receiving payment rules {…}, the rules including parameters for invoking at least one push payment to be made via the virtual payment identifier for the transaction; initiating the transaction as a pull payment; authorizing the transaction using verification data associated with the pull payment; and based on the received rules, completing the transaction as a push payment instead of as a pull payment.
As shown, the additional elements recite limitations, which goes beyond mere insignificant extra-solution activity because receiving payment rules {…} including parameters for invoking at least one push payment {…} initiating the transaction as a pull payment {and} based on the received rules, completing the transaction as a push payment instead of as a pull payment, is not a step considered incidental to the primary process, nor is it nominal or a tangential addition to the claim. The Examiner finds that utilizing rules including parameters for invoking at least one push payment, are a necessary for completing the transaction as a push payment instead of as a pull payment, though the claims recites authorizing the transaction using verification data associated with the pull payment.
The claimed system recites receiving payment rules {…} including parameters for invoking at least one push payment {…} initiating the transaction as a pull payment {and} based on the received rules, completing the transaction as a push payment instead of as a pull payment; The system, receives rules from a mobile device, the rules include parameters for invoking {a} push payment {…} for the transaction and initiates the transaction as a pull payment. Applicant’s system as claimed authorizes a transaction using verification data associated with the pull payment; and based on the received rules, {completes} the transaction as a push payment instead of as a pull payment. Thus, the claimed invention is directed to an improvement in technology for completing a transaction as a push payment instead of as a pull payment based on transaction rules, after having initiated the transaction as a pull payment, which is directed to more than just the abstract idea. Independent claims 1 and 15 recite similar limitations. Accordingly, because claims 1, 8, 15 (and claims dependent therefrom) are directed to more than just the abstract idea itself, claims 1-20 are patent eligible. 
Considering Applicant’s remarks regarding the 103 rejections, stating, “…the references teach a pull payment and a push payment but do not teach or suggest switching from one to the other, that is initiating as a pull payment but then switching to push payment to complete the transaction. Further, neither reference teaches the double verification required.” See Applicant’s Remarks pg. 7. The Examiner disagrees. 
Ortiz in view of Downs teaches the limitations as claimed. Downs at [0096]-[0097] teaches, initiation of a transaction via pull payment, and authorizes the payment; and upon receiving authorization, Downs teaches that the system completes the transaction using a push payment. Explaining, “[t]he “Pull-and-Push” payment process advantageously addresses several shortcomings in the current payment process used by End-Corporates, Agencies, and Suppliers. The “Pull-and-Push” solution speeds payment to Media Suppliers” See Id. at [0097]. Downs further teaches verifying a user of a mobile device e.g., at [0189] “…a merchant {…} could provide to the wallet a telephone number previously provided by the user, or obtained from other, previously provided data, to the wallet, for use by the wallet in {…} processing a transaction.” 
The Examiner thus finds the prior art includes each element claimed, with the only difference between the lack of combining the elements in a single reference. Accordingly, one having ordinary skill in the art would have been motivated to combine the Ortiz and Downs as both are related to transaction processing, both pull payment transactions as well as push, see [Abstract] and [0010]. As a result, Applicant’s remarks are not persuasive. Applicant's additional art arguments are considered moot due the new grounds of rejection provided below.
    
   
Claim Rejections - 35 USC §103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.













































The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20180293573 A1 to Ortiz, in view of US 20160034889 A1 to Downs.
(Changes to claim language enclosed in brackets, claim language emphasized in Bold)
Regarding claim 1:
	Ortiz teaches:
1. A method for push payment decision routing in relation to a transaction, the method comprising: issuing a virtual payment identifier to a mobile device; 
See Applicant’s Specification at least at [0074] ...Generally speaking, a "push" payment includes an Automated Clearing House (ACH) or money transfer from bank to bank…. 
Ortiz teaching, routing the token {e.g., virtual payment identifier} …by displaying an image including encoded token data for scanning by the point-of-sale device 
receiving payment rules from a mobile device, the rules including parameters for invoking at least one push payment to be made via the virtual payment identifier for the transaction;
Ortiz [0064] {describing, providing systems, methods …for execution of payment transactions, in accordance with preferences {e.g., rules, parameters} of holders and/or administrators of multiple financial accounts; [0110] teaching types or modes of payment settlement processing are enabled by the invention … the user of a device may agree on the payment protocol to use (e.g. cash bank transfer “push payment”}. [0068] teaching, the push payments to be made via the virtual payment identifier 
based on the received rules, completing the transaction as a push payment instead of as a pull payment, 
[0064] {describing user rules}; [0110] teaching types or modes of payment settlement processing are enabled by the invention … the user of a device may agree on the payment protocol to use (e.g. cash bank transfer, “push payment”}.
the completing of the transaction including verifying an identity of a user of the mobile device.  
[0222] …a merchant system 130 can provide to the wallet 112 a telephone number previously provided by the user 190, or obtained from other, previously provided data, to the wallet 112, for use by the wallet 112 in identifying an account to be used as a preference or default in processing a transaction… {verifying the user}

Ortiz does not explicitly teach but Downs teaches: 

initiating the transaction as a pull payment;
Downs teaches initiating the transaction as a pull payment e.g., at [0096]… and upon invoice maturity, the Ad Agency {e.g., the computer system} "pulls" payment from the End-Corporate Lodged Card {i.e., implementing or paying for the transaction as a “pull payment”};   
authorizing the transaction using verification data associated with the pull payment; and 
Downs at [0096]-[0097] teaches, initiation of a transaction via pull payment, and authorizes the payment; and {upon receiving “authorization”}, Downs teaches that the system completes the transaction as a push payment
 
It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Ortiz, as discussed above, to include the teachings of Downs to better facilitate financial transaction processing, which is a common field of endeavor for both references. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for initiating a transaction via a pull payment and completing using a push payment. See Downs at least at [0096]-[0097].
 
Regarding claim 2
Ortiz teaches: 
2. The method of claim 1, wherein the rules are defined by the user of the mobile device.
Ortiz [0390] teaching …the user of device 110, 110 may customize all or part of the experience in accordance with her/his preferences {i.e., user defined rules}.

Regarding claim 3
Ortiz teaches: 
3. The method of claim 1, wherein at least one parameter of the parameters includes a monetary threshold for invoking the push payment.  
Ortiz [0322] Through the use of suitably-configured GUIs, the specifies desired preferences {e.g., at least one parameter} to be used in satisfaction of transactions ... e.g., conditioned upon criteria such as the availability of funds sufficient to satisfy a purchase price, etc., and/or can comprise more complex if/then or other logic … and/or it can be conditioned on the availability or maintenance of specific threshold or minimum amounts in particular accounts {a monetary threshold}, and/or maximum balances not to exceed on credit account(s).


Regarding claim 4
Downs further teaches: 
4. The method of claim 1, wherein at least one rule of the payment rules is based on a financial regulation.  
Downs [0081] A customer may also specify transaction limitations or balance requirements that govern how and when a transaction account is to be presented as an option…. {based on e.g., bank regulations}

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Ortiz, as discussed above, to include the teachings of Downs to better facilitate financial transaction processing, which is a common field of endeavor for both references. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. There exist a need to facilitate a better, convenient, secure system and method where payment rules are based on financial regulation. See Downs at least at [0081].

Regarding claim 5
Downs further teaches: 
5. The method of claim 1, wherein initiating the transaction includes receiving data relating to a first payment instrument or payment type.
Downs [0110] teaching, the card details {e.g., data relating to a first payment instrument or payment type} are previously lodged (placed on file) at the ad agency 504 … and resides within the computer system(s) of the ad agency 504; further, Downs at [0096] teaches the ad agency 504 subsequently invoicing an End-Corporate 502 for the amount due … and upon invoice maturity, the Ad Agency {e.g., the computer system} "pulls" payment from the End-Corporate Lodged Card {i.e., implementing or paying for the transaction as a “pull payment”} 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Ortiz, as discussed above, to include the teachings of Downs to better facilitate financial transaction processing, which is a common field of endeavor for both references. One having ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately, and would have recognized that the results of the combination were predictable. See Downs at least at [0110].
 
Regarding claim 6
Ortiz teaches: 
6. The method of claim 5, wherein completing the transaction as a push payment comprises using data relating to a second payment instrument or payment type, or a bank.
Ortiz [0064] {describing, providing systems, methods …for execution of payment transactions, in accordance with preferences {e.g., rules, parameters} of holders and/or administrators of multiple financial accounts; [0110] teaching types or modes of payment settlement processing are enabled by the invention … the user of a device may agree on the payment protocol to use (e.g. cash bank transfer “push payment”}. [0068] teaching, the push payments to be made via the virtual payment identifier {e.g., data relating to a … bank}

Regarding claim 7
Ortiz teaches:
7. The method of claim 2, wherein the rules are stored in the mobile device.  
Ortiz [0073], [0027] {stored in electronic device}; [0020] teaching, electronic payments initiated from a mobile device storing rules, including input for managing or controlling transactions and accounts to be used in transactions

Regarding claim 8
Ortiz teaches:
8. A system for push payment decision routing in relation to a transaction, the system comprising: a network; one or more hardware processors; and a memory storing instructions that, when executed by at least one processor among the processors, cause the at least on processor to perform operations comprising: 
See Applicant’s Specification at least at [0074] ...Generally speaking, a "push" payment includes an Automated Clearing House (ACH) or money transfer from bank to bank…. 
Ortiz [0027] {e.g., the system including one or more hardware processors, a memory storing instructions to cause the processor to perform operations}; [0024] {e.g., Network}  
issuing a virtual payment identifier to a mobile device; 
Ortiz teaching, routing the token {e.g., virtual payment identifier} …by displaying an image including encoded token data for scanning by the point-of-sale device 
receiving payment rules from a mobile device, the rules including parameters for invoking at least one push payment to be made via the virtual payment identifier for the transaction; 
Ortiz [0064] {describing, providing systems, methods …for execution of payment transactions, in accordance with preferences {e.g., rules, parameters} of holders and/or administrators of multiple financial accounts; [0110] teaching types or modes of payment settlement processing are enabled by the invention … the user of a device may agree on the payment protocol to use (e.g. cash bank transfer “push payment”}. [0068] teaching, the push payments to be made via the virtual payment identifier 
{…} based on the received rules, completing or paying for the transaction as a push payment instead of as a pull payment, 
Ortiz [0064] {describing user rules}; [0110] teaching types or modes of payment settlement processing are enabled by the invention … the user of a device may agree on the payment protocol to use (e.g. cash bank transfer, “push payment”}.
the completing of the transaction including verifying an identity of a user of the mobile device.
[0222] …a merchant system 130 can provide to the wallet 112 a telephone number previously provided by the user 190, or obtained from other, previously provided data, to the wallet 112, for use by the wallet 112 in identifying an account to be used as a preference or default in processing a transaction… {verifying the user}

Ortiz does not explicitly teach but Downs teaches:

initiating the transaction as a pull payment; 
Downs teaches initiating the transaction as a pull payment e.g., at [0096]… and upon invoice maturity, the Ad Agency {e.g., the computer system} "pulls" payment from the End-Corporate Lodged Card {i.e., implementing or paying for the transaction as a “pull payment”};   
authorizing the transaction using verification data associated with the pull payment; and  
Downs at [0096]-[0097] teaches, initiation of a transaction via pull payment, and authorizes the payment; and {upon receiving “authorization”}, Downs teaches that the system completes the transaction as a push payment

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Ortiz, as discussed above, to include the teachings of Downs to better facilitate financial transaction processing, which is a common field of endeavor for both references. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for initiating a transaction via a pull payment and completing using a push payment. See Downs at least at [0096]-[0097].
 
Regarding claim 9
Ortiz teaches:
9. The system of claim 8, wherein the rules are defined by the user of the mobile device.  
Ortiz [0390] teaching …the user of device 110, 110 may customize all or part of the experience in accordance with her/his preferences {i.e., user defined rules}.

Regarding claim 10
Ortiz teaches:
10. The system of claim 8, wherein at least one parameter of the parameters includes a monetary threshold for invoking the push payment.  
Ortiz [0322] Through the use of suitably-configured GUIs, the specifies desired preferences {e.g., at least one parameter} to be used in satisfaction of transactions ... e.g., conditioned upon criteria such as the availability of funds sufficient to satisfy a purchase price, etc., and/or can comprise more complex if/then or other logic … and/or it can be conditioned on the availability or maintenance of specific threshold or minimum amounts in particular accounts {a monetary threshold}, and/or maximum balances not to exceed on credit account(s).

Regarding claim 11
Downs further teaches:
11. The system of claim 8, wherein at least one rule of the payment rules is based on a financial regulation. 
Downs [0081] A customer may also specify transaction limitations or balance requirements that govern how and when a transaction account is to be presented as an option…. {based on e.g., bank regulations}

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Ortiz, as discussed above, to include the teachings of Downs to better facilitate financial transaction processing, which is a common field of endeavor for both references. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. There exist a need to facilitate a better, convenient, secure system and method where payment rules are based on financial regulation. See Downs at least at [0081].

Regarding claim 12
Downs further teaches:
12. The system of claim 8, wherein receiving the instructions to implement the transaction includes receiving data relating to a first payment instrument or payment type. 
Downs [0110] teaching, the card details {e.g., data relating to a first payment instrument or payment type} are previously lodged (placed on file) at the ad agency 504 … and resides within the computer system(s) of the ad agency 504; further, Downs at [0096] teaches the ad agency 504 subsequently invoicing an End-Corporate 502 for the amount due … and upon invoice maturity, the Ad Agency {e.g., the computer system} "pulls" payment from the End-Corporate Lodged Card {i.e., implementing or paying for the transaction as a “pull payment”} 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Ortiz, as discussed above, to include the teachings of Downs to better facilitate financial transaction processing, which is a common field of endeavor for both references. One having ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately, and would have recognized that the results of the combination were predictable. See Downs at least at [0110]

Regarding claim 13
Ortiz teaches:
13. The system of claim 12, wherein completing the transaction as a push payment comprises using data relating to a second payment instrument or payment type, or a bank.  
Ortiz [0064] {describing, providing systems, methods …for execution of payment transactions, in accordance with preferences {e.g., rules, parameters} of holders and/or administrators of multiple financial accounts; [0110] teaching types or modes of payment settlement processing are enabled by the invention … the user of a device may agree on the payment protocol to use (e.g. cash bank transfer “push payment”}. [0068] teaching, the push payments to be made via the virtual payment identifier {e.g., data relating to a … bank}

Regarding claim 14
Ortiz teaches:
14. The system of claim 8, wherein the rules are stored in the mobile device.  
Ortiz [0073], [0027] {stored in electronic device}; [0020] teaching, electronic payments initiated from a mobile device storing rules, including input for managing or controlling transactions and accounts to be used in transactions

Regarding claim 15
Ortiz teaches:
15. A non-transitory machine-readable medium comprising instructions which, when read by a machine, cause the machine to perform operations for push payment decision routing in relation to a transaction, the operations comprising, at least: 
See Applicant’s Specification at least at [0074] ...Generally speaking, a "push" payment includes an Automated Clearing House (ACH) or money transfer from bank to bank…. 
Ortiz [0027] {e.g., the system including one or more hardware processors, a memory storing instructions to cause the processor to perform operations}; [0024] {e.g., Network}  
issuing a virtual payment identifier to a mobile device; 
Ortiz teaching, routing the token {e.g., virtual payment identifier} …by displaying an image including encoded token data for scanning by the point-of-sale device 
receiving payment rules from a mobile device, the rules including parameters for invoking at least one push payment to be made via the virtual payment identifier for the transaction; 
Ortiz [0064] {describing, providing systems, methods …for execution of payment transactions, in accordance with preferences {e.g., rules, parameters} of holders and/or administrators of multiple financial accounts; [0110] teaching types or modes of payment settlement processing are enabled by the invention … the user of a device may agree on the payment protocol to use (e.g. cash bank transfer “push payment”}. [0068] teaching, the push payments to be made via the virtual payment identifier 
{…} based on the received rules, completing the transaction as a push payment instead of as a pull payment,   
[0064] {describing user rules}; [0110] teaching types or modes of payment settlement processing are enabled by the invention … the user of a device may agree on the payment protocol to use (e.g. cash bank transfer, “push payment”}.

Ortiz does not explicitly teach but Downs teaches: 

initiating the transaction as a pull payment; 
Downs teaches initiating the transaction as a pull payment e.g., at [0096]… and upon invoice maturity, the Ad Agency {e.g., the computer system} "pulls" payment from the End-Corporate Lodged Card {i.e., implementing or paying for the transaction as a “pull payment”};   
authorizing the transaction using verification data associated with the pull payment; and  
Downs at [0096]-[0097] teaches, initiation of a transaction via pull payment, and authorizes the payment; and {upon receiving “authorization”}, Downs teaches that the system completes the transaction as a push payment

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Ortiz, as discussed above, to include the teachings of Downs to better facilitate financial transaction processing, which is a common field of endeavor for both references. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for initiating a transaction via a pull payment and completing using a push payment. See Downs at least at [0096]-[0097].

Regarding claim 16
Ortiz teaches:
16. The medium of claim 15, wherein the rules are defined by the user of the mobile device. 
Ortiz [0390] teaching …the user of device 110, 110 may customize all or part of the experience in accordance with her/his preferences {i.e., user defined rules}.
 
Regarding claim 17
Ortiz teaches:
17. The medium of claim 15, wherein at least one parameter of the parameters includes a monetary threshold for invoking the push payment.  
Ortiz [0322] Through the use of suitably-configured GUIs, the specifies desired preferences {e.g., at least one parameter} to be used in satisfaction of transactions ... e.g., conditioned upon criteria such as the availability of funds sufficient to satisfy a purchase price, etc., and/or can comprise more complex if/then or other logic … and/or it can be conditioned on the availability or maintenance of specific threshold or minimum amounts in particular accounts {a monetary threshold}, and/or maximum balances not to exceed on credit account(s).

Regarding claim 18
Downs further teaches:
18. The medium of claim 15, wherein at least one rule of the payment rules is based on a financial regulation.  
Downs [0081] A customer may also specify transaction limitations or balance requirements that govern how and when a transaction account is to be presented as an option…. {based on e.g., bank regulations}

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Ortiz, as discussed above, to include the teachings of Downs to better facilitate financial transaction processing, which is a common field of endeavor for both references. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. There exist a need to facilitate a better, convenient, secure system and method where payment rules are based on financial regulation. See Downs at least at [0081].

Regarding claim 19
Downs further teaches:
19. The medium of claim 15, wherein receiving the instructions to implement the transaction includes receiving data relating to a first payment instrument or payment type. 
Downs [0110] teaching, the card details {e.g., data relating to a first payment instrument or payment type} are previously lodged (placed on file) at the ad agency 504 … and resides within the computer system(s) of the ad agency 504; further, Downs at [0096] teaches the ad agency 504 subsequently invoicing an End-Corporate 502 for the amount due … and upon invoice maturity, the Ad Agency {e.g., the computer system} "pulls" payment from the End-Corporate Lodged Card {i.e., implementing or paying for the transaction as a “pull payment”} 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Ortiz, as discussed above, to include the teachings of Downs to better facilitate financial transaction processing, which is a common field of endeavor for both references. One having ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately, and would have recognized that the results of the combination were predictable. See Downs at least at [0110].

Regarding claim 20
Ortiz teaches:
20. The medium of claim 19, wherein completing the transaction as a push payment comprises using data relating to a second payment instrument or payment type, or a bank. 
Ortiz [0064] {describing, providing systems, methods …for execution of payment transactions, in accordance with preferences {e.g., rules, parameters} of holders and/or administrators of multiple financial accounts; [0110] teaching types or modes of payment settlement processing are enabled by the invention … the user of a device may agree on the payment protocol to use (e.g. cash bank transfer “push payment”}. [0068] teaching, the push payments to be made via the virtual payment identifier {e.g., data relating to a … bank}

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent Application Publication US 20030140004 A1 to Laracey. 
(2) U.S. Patent Application Publication US 20190197512 A1 to Nuzzi.
(3) U.S. Patent Application Publication US 20110320290 A1 to Mehew.
(4) U.S. Patent Application Publication US 20170364918 A1 to Malhotra.
(5) U.S. Patent Application Publication US 20120323717 A1 to Kirsch.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694